DREW, Justice
(dissenting).
It is my view that the majority opinion in this case departs from a long line of cases where this Court has upheld the constitutionality of many municipal ordinances of the type here under consideration. Under the doctrine of stare decisis and in the interest of uniformity and stability in the law, I think we should adhere to the principles enunciated in Gandy v. Borras, 1934, 114 Fla. 503, 154 So. 248; State ex rel. Reynolds v. City of St. Petersburg, 1938, 133 Fla. 766, 183 So. 304 and Levine v. Hamilton, Fla.1953, 66 So.2d 266. There are slight differences in phraseology in the ordinance under consideration in this case and those involved in the above quoted cases but the basic principles, as I view it, are identical.
I am authorized to state that Mr. Justice THORNAL concurs in these views.
THORNAL, J., concurs.